Walker, J.
A verdict having been rendered in the Court below, the plaintiff in error brings the case here upon the grounds alone that the verdict is contrary to evidence, to the law and to the charge of the Court.
1. This Court has no original jurisdiction, but is a Court alone for the correction of errors in law and equity from the Superior and City Courts. Cons. Ar, IV. Sec. 1.
2. Can this Court then correct an error of the jury ? The Constitution says it is a Court alone for the correction of the errors of the Courts; that is, the errors of the Judges presiding in those Courts. Questions of law and equity are decided by the Judges, and it is their action which the Constitution intended should be the subjects of review by this Court; it confers no power to review the action of the jury. Fish vs. Van Winkle, 34 Ga. R., 339; Ellington vs. Coleman, 34 Ga. R., 425.
3 and 4. If a party in the Court below be dissatisfied with the finding of the jury, let him move for a new trial in that *444Court, and if lie be entitled to it, the law presumes it will be granted; for it is a presumption of law that every officer will perform all his official duties. 1 Kelly R., 5. Mercy Ann Wright vs. the Ga. R. R. & Bk. Co., decided at June Term, 1866. Upon a motion for a new trial, the Judge will see to it that a correct brief of the testimony be made out, and his charge in full, as given upon the point complained of, incorporated ; the opposite party will be notified, so that a hearing of the motion upon its merits will be had, and the reviewing Court will thus be fully informed as to the true status of the case in the Court below, and can mete out to each suitor the full measure of his legal rights. Of course, if the Judge in the Court below commit error in deciding a motion for a new trial, such error is one contemplated by the Constitution, and may be corrected by this Court.
The administration of justice will be more satisfactory to all, if the several tribunals keep strictly within the limits prescribed by law. This Court having no original jurisdiction, will confine itself to the correction of errors in law and equity from the Courts below; and will carefully avoid usurping the powers which properly belong to those Courts. We do not mean to say that we will not exercise the discretion confided to us by law, but we will confine ourselves to questions properly before us for review.
Judgment affirmed.